ARNOLD, Judge.
The record on appeal does not contain the pleadings on which the case was tried as required by Rule 9(b) (1) of the Rules of Appellate Procedure. Incorporated by reference and attached as an exhibit was the record on appeal of a prior, and premature, appeal in this action. This procedure does not satisfy the requirement of Rule 9(b)(1), and the appeal is subject to dismissal. Johnson v. Hooks, 27 N.C. App. 584, 219 S.E. 2d 664 (1975).
*748However, we have considered .the merits of the assignments of error brought forward and argued in appellant’s brief. We discern no error and affirm the order of the trial court.
Affirmed.
Judges Morris and Clark concur.